Exhibit 10.2

MRC Global Inc.

Non-U.S. Employee
Restricted Stock Unit Award Agreement

(March 2015)

This Restricted Stock Unit Award Agreement (this “Agreement”), is made as of
[Month Day, Year] (the “Grant Date”), between MRC Global Inc., a Delaware
corporation (the “Company”), and [__________] (the “Participant”).

1. Grant of Restricted Stock Units.  The Company hereby grants to the
Participant an award of _______ Restricted Stock Units (the “Award”).  Each
Restricted Stock Unit represents the right of the Participant to receive one
share of the common stock of the Company (a “Share”), less applicable
withholding, following vesting of the Restricted Stock Unit pursuant to Sections
3 and 4.  During the period of vesting, the Restricted Stock Units will be
evidenced by entries in a bookkeeping ledger account which reflect the number of
Restricted Stock Units credited under the Plan for the Participant’s benefit. 
The Restricted Stock Units shall be subject to the execution and return of
this Agreement by the Participant to the Company (including as Section
21 provides).   The Award is made under and pursuant to the MRC Global Inc. 2011
Omnibus Incentive Plan (the “Plan”) which Plan is incorporated in this Agreement
by reference, and the Award is subject to Section 9 of the Plan and all the
provisions of the Plan. Capitalized terms used in this Agreement without
definition shall have the same meanings given such terms in the Plan.    

2. Forfeiture Restrictions; Rights of Participant

2.1. The Restricted Stock Units may not be sold, transferred, assigned or
otherwise disposed of, and may not be pledged or otherwise hypothecated (the
“Forfeiture Restrictions”), until vested pursuant to Section 3 or 4.

2.2. A Participant shall have no voting rights with respect to any Restricted
Stock Units or any Shares corresponding to any Restricted Stock Units;
 provided, that dividends or distributions declared or paid on the Shares
corresponding to the Restricted Stock Units by the Company shall be deferred and
paid to the Participant at the same time as the Restricted Stock Units in
respect of which such dividends or distributions were made, become vested
pursuant to this Agreement.  If the Restricted Stock Units are forfeited under
this Agreement, the deferred dividends or distributions only with respect to the
forfeited Restricted Stock Units shall also be forfeited.

3. Vesting Schedule.  So long as the Participant has remained an employee of the
Company or any of its Subsidiaries continuously from the Grant Date through the
applicable vesting date, the Forfeiture Restrictions shall lapse and the
Participant shall become vested in the Award in accordance with the following
schedule, subject to Section 4:



--------------------------------------------------------------------------------

 

Vesting Date

Percentage of
Award Vested

 

 

First anniversary of Grant Date


34% 

Second anniversary of Grant Date


67% 

Third anniversary of Grant Date


100% 

 

 

4. Accelerated Vesting.  Notwithstanding Section 3 above, the vesting of
the Award shall change upon the occurrence of certain events as follows:

4.1. Death or Disability.   Upon the Participant’s Termination by reason of the
Participant’s death or Disability at any time on or after the Grant Date and
prior to the third anniversary of the Grant Date,  the Award will be deemed to
be vested with respect to an additional 33% of the Restricted Stock Units.

4.2. Change in Control.   Upon a Change in Control, the Award shall become 100%
vested and all Forfeiture Restrictions shall lapse.    

4.3. Retirement.  If the Participant’s employment with the Company and its
Subsidiaries (the “Company Group”)  Terminates and either:

(a)the Participant is at least 65 years of age, or 

(b)the Participant’s age plus years of service equal to at least 80,  

in each case, upon that Termination, the Award shall continue to vest and become
exercisable in accordance with the vesting schedule in Section 3 as if the
Participant remained employed with the Company and its Subsidiaries so long as
the Participant does not engage in a “Prohibited Activity” as defined on Exhibit
A. Any Termination described in this Section 4.3 shall in this Agreement be
referred to as a “Retirement”.   Notwithstanding the foregoing in this Section
4.3, the Participant must remain employed with the Company on or after the first
anniversary of the Grant Date for this Section 4.3 to have effect.

5. Forfeiture

5.1. Termination of Employment.  Any portion of the Award that has not vested as
of the day following the date of the Participant’s Termination for any reason
other than Retirement, death or Disability shall be forfeited upon the
Termination, and all Restricted Stock Units subject to the forfeited portion of
the Award shall be cancelled and terminated without payment of consideration
therefor, and the Participant shall cease to have any rights with respect to
such forfeited Restricted Stock Units.

5.2. Retirement.   In the case of a Termination by reason of Retirement, if the
Participant engages in any Prohibited Activity (as defined in Exhibit  A)
following his



2

--------------------------------------------------------------------------------

 

Retirement, the non-vested portion of the Award may, in the sole discretion of
the Committee, be immediately cancelled without payment of consideration
therefor. If the Company receives an allegation of a Prohibited Activity, the
Company, in its discretion, may suspend the vesting of the Award for up to three
months to permit the investigation of the allegation. If the Company determines
that the Participant did not engage in any Prohibited Activities, the Company
shall settle the Restricted Stock Units as required under Section 6  with
respect to Restricted Stock Units that would have otherwise vested but for the
suspension of vesting.

6. Settlement of the Restricted Stock Units

6.1. Within 30 days following the earlier of (i) the date a  Restricted Stock
Unit becomes vested pursuant to Section 3 or Section 4.1 or 4.2 or (ii) the date
of the Participant’s Termination due to Retirement, the Company shall issue to
the Participant one Share, less applicable withholding, in exchange for each
vested Restricted Stock Unit, and thereafter the Participant shall have no
further rights with respect to such Restricted Stock Unit.  The Company shall
cause such Shares to be issued in book-entry form or to be delivered in the form
of a stock certificate to the Participant (or the Participant’s executor,
administrator, guardian or other legal representative) in exchange for the
Restricted Stock Units awarded under this Agreement, and such Shares shall be
transferable by the Participant (except as may be provided under Sections 13, 14
and 15).    Notwithstanding any other provision of this Agreement, if the
Participant is subject to income taxation in the United States and is a
“specified employee” (within the meaning of Section 409A of the U.S. Internal
Revenue Code), no payments shall be made pursuant to this Award due to a
“separation from service” (within the meaning of such Section 409A) for any
reason before the date that is six months after the date on which the
Participant incurs such separation from service.

6.2. Dividends.

1.



If prior to the cancellation, termination or forfeiture of all of the Restricted
Stock Units the Participant holds any Restricted Stock Units and the Company
pays a dividend in cash with respect to its outstanding Shares (a “Cash
Dividend”), then the Company will pay to the Participant in cash, an amount
equal to the product of (a) the Restricted Stock Units that have not been
cancelled, terminated, forfeited or exchanged and (b) the amount of the Cash
Dividend paid per Share (the “Dividend Equivalent”).  Dividend Equivalents shall
be subject to the same restrictions, limitations and conditions applicable to
the Restricted Stock Unit for which such Dividend Equivalent was awarded and
will be paid in cash at the same time and on the same basis as such Restricted
Stock Unit.

2.



If prior to the cancellation, termination or forfeiture of all of the Restricted
Stock Units the Participant hold any Restricted Stock Units and the Company pays
a dividend in Shares with respect to its outstanding Shares, then the Company
will increase the Restricted Stock Units awarded under this Agreement by an
amount equal to the product of (a) the Restricted Stock Units that have not been
cancelled, terminated, forfeited or



3

--------------------------------------------------------------------------------

 

exchanged and (b) the number of Shares paid by the Company per Share
(collectively, the “Stock Dividend RSUs”).  Each Stock Dividend RSU will be
subject to the same restrictions, limitations and conditions applicable to the
Restricted Stock Unit for which such Stock Dividend RSU was awarded and will be
exchanged for Shares at the same time and on the same basis as such Restricted
Stock Unit.

7. Restrictive Covenant.  In consideration of the Award that the Company has
granted to Participant in this Agreement, Participant agrees not to engage in
Prohibited Activity during Participant’s employment with the Company Group and
for a period of [SVPs: 12][all others: six] months after Participant’s
Termination of employment with the Company Group (the “Restricted Period”).  If
the Participant engages in a Prohibited Activity during the Restricted Period,
the Company and/or its appropriate Subsidiaries may seek an injunction from a
court of competent jurisdiction to prevent Participant from engaging in the
Prohibited Activity during the Restricted Period without the necessity of
posting bond or other security to obtain the injunction.  Both the Company and
the Participant agree that monetary damages alone are an insufficient remedy for
breach of the foregoing covenant.  The Company and/or its appropriate
Subsidiaries may seek monetary damages in addition to an injunction, and the
covenant in favor of the Company Group in this Agreement is in addition to, and
not in lieu of, any similar covenants that Participant may have entered into in
favor of any member of the Company Group in any employment or other
agreement.  To the extent that a court of competent jurisdiction rules that the
restrictions in the foregoing covenant are too broad, these restrictions shall
be interpreted and construed in the broadest possible manner to provide the
Company Group the broadest possible protection, including (without limitation)
with respect to geographic coverage, activities of the Company Group’s
businesses and time of applicability of the restrictions.

8. No Right to Continued Employment.  Nothing in this Agreement shall
interfere with or limit in any way the right of the Company or its Subsidiaries
to Terminate the Participant’s employment, nor confer upon the Participant any
right to continuance of employment by the Company or any of its Subsidiaries or
continuance of service as a Board member.

9. Withholding of Taxes.  To the extent that the vesting of the Restricted Stock
Units or a distribution under the Agreement results in income to the Participant
for any income, employment or other tax purposes with respect to which the
Company Group has a withholding obligation,  the Participant (or the
Participant’s estate) shall be required to pay to the Company (or any Affiliate
that employs the Participant) at such time required under applicable law, and
the Company (or any Affiliate that employs the Participant) shall have the right
and is hereby authorized to withhold, any applicable withholding taxes in
respect of such Award, or any payment or transfer under, or with respect to,
such Award, and to take such other action as may be necessary in the opinion of
the Committee to satisfy all obligations for the payment or withholding of such
withholding taxes.    The Participant may elect to satisfy the withholding
requirement, in whole or in part, by having the Company withhold from a Share
payment the number of Shares having a Fair Market Value on the date the
withholding is to be determined equal to the withholding amount.  The
Participant shall be solely responsible for the payment of all taxes relating to
the payment or provision of any amounts or benefits under this Agreement.  



4

--------------------------------------------------------------------------------

 

10. Modification of Agreement.  This Agreement may be modified,
amended, suspended or terminated, and any terms or conditions may be waived, but
only by a written instrument executed by the parties hereto, except as otherwise
permitted under the Plan.

11. Severability.  Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

12. Governing Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the jurisdiction set forth in
the Plan, without giving effect to the conflicts of laws principles of such
jurisdiction.

13. Securities Laws.   Upon the acquisition of any Shares pursuant to the lapse
of restrictions provided for under this Agreement, the Participant will make
written representations, warranties and agreements as the Committee may
reasonably request to comply with applicable securities laws or with this
Agreement.

14. Legend on Certificates.   The certificates representing any Shares acquired
pursuant to this Award may be subject to such stop transfer orders and other
restrictions as the Committee, in its discretion, may deem advisable under the
Plan or under applicable state and federal securities or other laws, or under
any ruling or regulation of any governmental body or national securities
exchange unless an exemption to such registration or qualification is available
and satisfied.  The Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

15. Underwriter Lockup Agreement.In the event of any underwritten public
offering of securities by the Company, the Participant agrees to the extent
requested in writing by a managing underwriter, if any, not to sell, transfer or
otherwise dispose of any Shares acquired pursuant to this Award (other than as
part of such underwritten public offering) during the time period reasonably
requested by the managing underwriter, not to exceed 180 days or such shorter
period as such managing underwriter may permit.

16. Successors in Interest.  This Agreement shall inure to the benefit of and
be binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Participant’s legal representatives.  All obligations imposed
upon the Participant and all rights granted to the Company under this Agreement
shall be binding upon the Participant’s heirs, executors, administrators and
successors.

17. Resolution of Disputes.  Any dispute or disagreement which may arise
under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee.  Any determination made under this Agreement shall be final, binding
and conclusive on the Participant, the Participant’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.    By accepting the grant pursuant to this Agreement, the Participant
confirms that Participant is subject to the policies of Participant’s employing
company within the Company Group (except as may be specifically modified in an
employment agreement), including (without limitation)



5

--------------------------------------------------------------------------------

 

any policy requiring mandatory arbitration of employment disputes and the grant
pursuant to this Agreement is further consideration of those policies.

18. Non-Transferability. Subject to the terms of the Plan, no rights under this
Agreement shall be transferable otherwise than by will, the laws of descent and
distribution, and, except to the extent otherwise provided in this Agreement,
the rights and the benefits of the Agreement may be exercised and received,
respectively, during the lifetime of the Participant only by the Participant or
by the Participant’s executor, administrator, guardian or other legal
representative.

 

19. Entire Agreement.  This Agreement constitutes the entire understanding
between the Participant and the Company and its Subsidiaries with respect to the
Award, and supersedes all other agreements, whether written or oral, with
respect to the Award.

20. Headings; References.  The headings of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.  Unless the
contest clearly requires to the contrary, references in this Agreement to
Sections mean the sections of this Agreement; references to the singular include
the plural, and vice versa; and references to Awards, Shares and Restricted
Stock Units mean the Awards, Shares and Restricted Stock Units subject to this
Agreement.





6

--------------------------------------------------------------------------------

 



21. Counterparts and Electronic Administration.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
agreement.    This Agreement may be signed by indicating assent to be bound by
this Agreement through an electronic trading system that the Company establishes
or sponsors rather than a physical signature. 

MRC Global Inc.

 

 

By:

Name:

Title:

 

 

Participant

 

 

By:

Name:

Title:





7

--------------------------------------------------------------------------------

 



Exhibit A

 

Non-Competition and Non-Solicitation

 

 A “Prohibited Activity” shall be deemed to have occurred, if the Participant:

 

(i) divulges any non-public, confidential or proprietary information of the
Company or of its past or present subsidiaries (collectively, the “Company
Group”), but excluding information that:

 

(a) becomes generally available to the public other than as a result of the
Participant’s public use, disclosure, or fault,

 

(b) becomes available to the Participant on a non-confidential basis after the
Participant’s employment termination date from a source other than a member of
the Company Group prior to the public use or disclosure by the Participant;
provided that the source is not bound by a confidentiality agreement or
otherwise prohibited from transmitting the information by a contractual, legal
or fiduciary obligation,

 

(c) is independently developed, discovered or arrived at by the Participant
without using any of the information from the Company Group, or

 

(d) is disclosed by the Participant pursuant to a requirement of law, court
order or legal, governmental, judicial, regulatory or similar process, or

 

(ii) directly or indirectly, consults with, becomes a director, officer or
partner of, conducts, participates or engages in, or becomes employed by, any
business that is competitive with the business of any current member of the
Company Group, wherever from time to time conducted throughout the world,
including situations where the Participant solicits or participates in or
assists in any way in the solicitation or recruitment, directly or indirectly,
of any employees of any current member of the Company Group.  For the avoidance
of doubt, businesses that compete with the Company’s business include (without
limitation) the distribution business to the energy industry of NOV Wilson,
Lockwood, Sunbelt, Oil States, Russell Metals, Ferguson and Edgen-Murray and
their successors.

 



8

--------------------------------------------------------------------------------